Citation Nr: 1046341	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for low back strain with mild 
right-sided radiculopathy to include as secondary to service-
connected gun shot wound (GSW).     


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

A hearing was held on June 29, 2009, by means of video 
conferencing equipment with the appellant in Chicago, Illinois, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand: Inadequate VA examination.

Pursuant to the November 2009 remand, the Veteran was afforded a 
VA examination in January 2010.  The remand directed the examiner 
to review the claims file and provide an opinion as to whether 
the Veteran's low back strain with mild right-sided radiculopathy 
is causally or etiologically related to his military service.  
Further, the examiner was instructed that if a negative nexus 
opinion was provided in response to the aforementioned question, 
the examiner must also provide an opinion as to whether the 
Veteran's low back strain with mild right-sided radiculopathy was 
caused or aggravated by the Veteran's service-connected GSW of 
the right calf and thigh.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
After reviewing the examination, the Board finds that it is 
inadequate upon which to base a determination as the directives 
of the remand were not fully addressed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In reviewing the January 2010 VA examination report, the Board 
recognizes that the VA examiner opined that it was not at least 
as likely as not that the Veteran's low back strain was related 
to his military service.  However, the VA examiner did not 
specifically mention whether any currently existing neurological 
symptoms are related to active service.  The examiner only noted 
that the neurological deficits are consistent for what the 
Veteran has had in the past.  In addition, the examiner did not 
provide an opinion as to whether the Veteran's low back strain 
with mild right-sided radiculopathy is causally related to or 
aggravated by his service-connected GSW of the right calf and 
thigh.  Consequently, the Board finds that a remand is necessary 
to obtain an adequate VA examination.  38 C.F.R. § 
3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims file to 
the examiner who conducted the January 2010 
examination and ask him to provide an opinion 
as to whether any currently existing 
neurological symptoms, including 
radiculopathy, are at least as likely as not 
related to active service.  In addition, the 
examiner must provide an opinion as to 
whether it is at least as likely as not that 
the low back strain with mild right-sided 
radiculopathy was caused or aggravated by the 
Veteran's service-connected GSW of the right 
calf and thigh.  By "aggravation" the Board 
means a permanent increase in the severity of 
the underlying disability beyond its normal 
progression.  

If it is not possible to return the claims 
file to the examiner who conducted the 
January 2010 examination, please schedule the 
Veteran for a VA examination to evaluate his 
low back strain with mild right-sided 
radiculopathy.  A copy of the claims file and 
this REMAND must be made available to the 
examiner in conjunction with the examination.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the low back strain with 
mild right-sided radiculopathy was caused or 
aggravated by the Veteran's service-connected 
GSW of the right calf and thigh.  By 
"aggravation" the Board means a permanent 
increase in the severity of the underlying 
disability beyond its normal progression.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim.  If the benefit 
requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


